Citation Nr: 1002813	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  06-24 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to 
February 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claim.

In December 2008, the Board remanded the present matter for 
additional development and due process concerns.  The Board 
is satisfied that there has been substantial compliance with 
the remand directives and the Board may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Bilateral hearing loss did not have its onset during active 
service or result from disease or injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1112, 1110 (West 2001); 38 C.F.R. §§ 3.303(a), 3.307, 
3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Correspondence of record shows that the Veteran's service 
treatment records are unavailable.  In cases where records 
once in the hands of the government are lost, there is a 
heightened obligation to explain the Board's findings and 
conclusions, and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  Therefore, the analysis of the appellant's claim has 
been undertaken with this heightened obligation in mind.

The Veteran contends that his bilateral hearing loss is due 
to acoustic trauma during service.

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  38 C.F.R. § 3.385 does not prevent a claimant from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The 
regulation does not necessarily preclude service connection 
for hearing loss that first met the regulation's requirements 
after service.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  Thus, a claimant who seeks to establish service 
connection for a current hearing disability must show, as is 
required in a claim for service connection for any 
disability, that a current disability is the result of an 
injury or disease incurred in service, the determination of 
which depends on a review of all the evidence of record 
including that pertinent to service. 38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

As noted above, the Veteran's service treatment records are 
not available.  The Veteran's entrance and separation 
examinations were in the claims file and revealed no hearing 
loss on entrance or separation.  The available service 
personnel records reflect that the Veteran's military 
occupation specialty was a turret mechanic and that he 
received weapons training, which qualified him as Marksman 
with the pistol, .30 caliber, and tank.  His reported 
civilian occupation prior to service was in construction as a 
brick mason's helper.  

The Veteran has submitted multiple statements to the effect 
that he was exposed to acoustic trauma in service during 
training, including demonstrations of IVR weapons and hands 
on training of weapons, without any type of hearing 
protection.  In light of the Veteran's history of training in 
service and his written statements, the Board finds that he 
was exposed to acoustic trauma in service.

The earliest medical evidence of hearing loss of record is 
dated August 2000, about 35 years after separation from 
service.

During a private new patient assessment in August 2000, the 
Veteran stated that his occupation was a brick layer and he 
reported having impaired hearing bilaterally secondary to a 
beating.  

In September 2006, the Veteran was afforded a VA examination.  
The Veteran stated that he was not in Vietnam and was not in 
combat during service.  He reported that he had military 
noise exposure from firing rifles and other weapons and tanks 
without ear protection.  Subsequent to separation, the 
Veteran reported working in construction for 30 years without 
ear protection.  The Veteran stated that he felt that he 
began to develop progressive loss of hearing sometime just 
after separation from service, but was uncertain of the date 
of onset or an approximate time of onset as he had problems 
with his memory.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
50
55
55
LEFT
15
35
50
55
55

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.  The Veteran was diagnosed as having 
bilateral sensorineural hearing loss.  Following a review of 
the record, the examiner stated that the evidence did not 
reveal that hearing loss might have been incurred either 
while on active duty or in close relationship to active duty.  
Based on the Veteran's history, it appeared that he had both 
military and non-military noise exposure.  However, the 
examiner noted that the Veteran's current audiometric 
thresholds were very compatible with his current age, so 
there was a high likelihood that neither military or non-
military noise exposure impacted the Veteran's current 
hearing levels.  The examiner opined that the most likely 
etiology of the Veteran's current hearing loss was 
presbycusis.  The examiner further reiterated that there was 
no evidence to indicate that hearing loss might have been 
incurred while on active duty and opined that it was less 
likely than not that the Veteran's current hearing loss was 
related to military noise exposure.

Based on the September 2006 VA examination, the Board finds 
that the Veteran has a bilateral hearing loss disability as 
defined by VA (see 38 C.F.R. § 3.385).  The issue remains 
whether service connection is warranted for bilateral hearing 
loss.  

The Board finds that the Veteran's statements as to the 
incurrence of his bilateral hearing loss have been somewhat 
contradictory, as he stated during the August 2000 private 
treatment that his hearing loss was a result of a beating 
while in correspondence of record in relation to this claim 
and during the VA examination, he stated that it was due to 
military noise exposure.  The Veteran stated during the 
September 2006 examination that he could not approximate when 
he began to have hearing loss.  The Board finds that the 
totality of the Veteran's statements does not show continuity 
of symptomatology of bilateral hearing loss symptoms since 
service.  See Jandreau, supra.  As to a causal relationship 
between his current hearing loss and service, the Veteran is 
not qualified to offer an opinion because the question of 
etiology of his hearing loss is not lay-observable and 
requires medical expertise.

The Board further finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for bilateral hearing loss.  The VA 
examiner provided a definitive opinion that the Veteran's 
current bilateral hearing loss was not related to active 
service explaining that the Veteran's current audiometric 
thresholds were very compatible with his current age and 
opined that the most likely etiology of the Veteran's current 
hearing loss was presbycusis.  The examiner also concluded 
that it was less likely than not that the Veteran's current 
hearing loss was related to military noise exposure.  There 
is no competent evidence of record linking the current 
hearing loss, first shown decades after active duty, to any 
incident of service.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).

Therefore, the weight of the competent and credible evidence 
demonstrates that the Veteran's current bilateral hearing 
loss began many years after his active duty and was not 
caused by any noise exposure in or incident of service.  As 
the preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.
Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Complete notice was sent in February 2005 and March 2006 and 
the claim was readjudicated in a June 2006 statement of the 
case and November 2006, November 2007, and December 2009 
supplemental statements of the case.  Mayfield, 444 F.3d at 
1333.

VA has assisted the appellant in obtaining evidence and 
afforded the appellant a physical examination.  In this case, 
the RO made several attempts to obtain the Veteran's service 
treatment records; however, correspondence of record shows 
that these records are unavailable.  In June 2009, the 
Veteran was advised that his service treatment records were 
unavailable and was requested to provide more specific 
information to assist in obtaining these records.  The 
Veteran did not respond.  Therefore, the Board finds that all 
known and available records relevant to the issue on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.

Furthermore, in September 2008, the Veteran was scheduled for 
a central office hearing before the Board.  However, in 
August 2008, he requested that the hearing be postponed and 
held in another location.  In October 2008, the Veteran was 
sent a letter requesting that clarification be given as to 
what type of hearing he would like.  The Veteran did not 
respond.  VA has substantially complied with the notice and 
assistance requirements and the appellant is not prejudiced 
by a decision on the claim at this time.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


